 8:12-cr-00391-JFB-SMB Doc # 823 Filed: 06/10/20 Page 1 of 2 - Page ID # 7521



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                     Plaintiffs,                                 8:12CR391


       vs.
                                                                  ORDER
JOHN WAYS, JR.,


                     Defendant.




       This matter is before the Court on counsel’s motion to withdraw as attorney of

record. Filing No. 821. The Court conducted a hearing on this motion on June 9, 2020.

The Court will grant the motion and will enter a progression order on defendant’s motion

for relief pursuant to 28 US.C. § 2255. The motion for § 2255 relief was filed by defendant

on January 12, 2018. Filing No. 755. Mr. Ways filed his brief in support on July 20, 2018.

He then filed an appeal to the Eighth Circuit and judgment was entered on April 10, 2019.

Filing No. 800. He filed a supplement to his § 2255 motion on July 12, 2019. Filing No.

806. On December 17, 2019, this Court denied his motion to vacate as to all motions

with the exception of the claims of ineffective assistance of counsel. Filing No. 809. The

Court, thereafter, entered a second order appointing counsel.        Filing No. 810.    On

February 5, 2020, the government responded to the motion to vacate. Filing No. 811.




                                            1
8:12-cr-00391-JFB-SMB Doc # 823 Filed: 06/10/20 Page 2 of 2 - Page ID # 7522



    THEREFORE, IT IS ORDERED THAT:

    1. The motion to withdraw as attorney, filed by Marti S. Sleister, is granted.

       However, the Court will appoint Ms. Sleister as standby counsel in this case.

    2. The Court will give defendant 60 days from the date of this Order to file a reply

       brief, if he so chooses.

    3. Thereafter, the Court will set a date for an evidentiary hearing in this case.



    Dated this 10th day of June, 2020.


                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge




                                          2
